DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 15/757,359, A Multifunctional Support Bracket and Assembly Thereof, filed on March 3, 2018.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0090237 to Hsu in view of U.S. Patent No. 5,222,826 to Hanke.  Hsu discloses a multifunctional support bracket, characterized in comprising: a main body (2); a spherical base (11 & 14), arranged on an upper part of the main body, having a spherical concave shape with an upward-facing opening, and provided with a cooperation member for being fixedly connected to a spherical-bottomed ball head (121); and a flat-bottomed platform (120), having one side face detachably fixed to the opening of the spherical base through the cooperation member, and having the other side face provided with a connection member (123) for being fixedly connected to a flat-bottomed ball head; wherein the flat-bottomed platform and the spherical base are disposed coaxially; wherein the cooperation member comprises a through-hole (110, 141) and a connector arranged at a bottom of the spherical base; wherein a fixing rod (122) is provided on one side face of the flat-bottomed platform, and the fixing rod is arranged to pass through the through-hole and .
Hsu discloses the claimed invention except for the limitations of a plurality of fastening members provided on the flat-bottomed platform for abutting against the flat- bottomed ball head, wherein the fastening member is disposed around the center of the flat-bottomed platform, wherein the axis of the fastening member intersects the axis of the flat-bottomed platform at a point on the upper side of the flat-bottomed platform, and wherein the flat-bottomed platform is provided with a fastening hole for the fastening member to pass through from the lower side to the upper side or from a side wall to the upper side.
Hanke teaches a support bracket having a main body (6) and a flat-bottomed platform (1) having one side face detachably fixed to an opening in the main body, a connection member (2) for being fixedly connected to an object, a fastening member (3) provided on the flat-bottomed platform for abutting against the object, wherein the axis of the fastening member intersects the axis (longitudinal axis) of the flat-bottomed platform at a point on the upper side of the platform, wherein the fastening member is disposed around the center of the platform, and wherein the platform is provided with a fastening hole for the fastening member to pass through from the lower side of the upper side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat-bottomed platform in Hsu to have included a fastening member as taught by Hanke for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of fastening members in Hsu combined with Hanke, since such a modification would have merely involved a duplication in parts (193 USPQ8, 11 (7th Cir. 1977) and would not have yielded any unpredictable results.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Hanke and in further view of U.S. Patent No. 5,871,186 to Bothe et al, hereinafter, Bothe.  Hsu discloses a support bracket assembly comprising: a multifunctional support bracket comprising: a main body (2); a spherical base (11 & 14), arranged on an upper part of the main body, having a spherical concave shape with an upward-facing opening, and provided with a cooperation member for being fixedly connectable to a spherical-bottomed ball head, a flat-bottomed platform (120), having one side face detachably fixed to the opening of the spherical base through the cooperation member, and having the other side face provided with a connection member (123) for being fixedly connectable to a flat-bottomed ball head; a spherical-bottomed ball head (121), detachably fixedly connected to the cooperation member of the spherical base; and wherein the spherical-bottomed ball head is provided with a screw rod (122) for cooperating with the cooperation member.
Hanke teaches a support bracket having a main body (6) and a flat-bottomed platform (1) having one side face detachably fixed to an opening in the main body, a connection member (2) for being fixedly connected to an object, a fastening member (3) provided on the flat-bottomed platform for abutting against the object, wherein the axis of the fastening member intersects the axis (longitudinal axis) of the flat-bottomed platform at a point on the upper side of the platform, wherein the fastening member is disposed around the center of the platform, and wherein the platform is provided with a fastening hole for the fastening member to pass through from the lower side of the upper side.
Since the claim 18 is written in the alternative, only the limitation of the flat-bottomed ball head fixedly connectable to the connection member of the flat-bottomed platform will be treated on the merits.
Hsu in view of Hanke disclose the claimed invention except for the limitations of a flat-bottomed head fixedly connectable to the connection member and wherein the flat-bottomed ball head is connected to the connection member by a threaded connection.
Bothe teaches a support bracket having a flat-bottomed ball head (2) fixedly connectable to a connection member of a stand (32, Fig. 3) and wherein the flat-bottomed ball head is connected to the connection member by a threaded connection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bracket assembly in Hsu to have included a flat-bottomed ball head as taught by Bothe for the purpose of providing adjustable means for supporting an object on the support bracket assembly.
Allowable Subject Matter
Claims 6, 7, and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. The prior art references to Hsu, Hanke, and Bothe still meet the limitations of claims 1-5, 11 and 18-20, respectively.
In response to applicant's arguments that the Hanke reference fails to disclose and suggest the above distinguishing technical features of claim 1, the examiner disagrees, the reference to Hanke is used as a secondary reference to teach what is lacking by the primary reference to Hsu and thus need not teach all the limitations cited in the claimed invention.  The axis of the fastening member taught by Hanke does indeed intersect the axis of the platform since the claim does not provided any special .
In response to applicant's argument that the fastening member (pin) in the Hanke reference is used only for preventing unintentional twisting of the appliance (5), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., technical means for securing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            March 13, 2021